 


110 HRES 304 EH: 
U.S. House of Representatives
2007-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 304 
In the House of Representatives, U. S.,

April 17, 2007
 
RESOLUTION 
 
 
 
That the following named Member be, and is hereby, elected to the following standing committee of the House of Representatives: 

Committee on the Judiciary:Ms. Baldwin (to rank immediately after Mr. Sherman).

 
 
Lorraine C. Miller,Clerk.
